Filed 10/19/22 P. v. Silva CA4/2
See Concurring Opinion

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E078727

 v.                                                                      (Super.Ct.No. FVA701548)

 KEITH ALLEN SILVA,                                                      OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Ingrid Adamson

Uhler, Judge. Affirmed.

         Keith Allen Silva, in pro. per.; Thomas E. Robertson, under appointment by the

Court of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                       INTRODUCTION

       A jury convicted defendant and appellant Keith Allen Silva of first degree murder

(Pen. Code,1 § 187, subd. (a)) and torture (§ 209), both of which were committed for the

benefit of a criminal street gang (§ 186.22, subd. (b)(1)(C)). In connection with the

murder, the jury further found that a principal had used a firearm, discharged a firearm,

and discharged a firearm causing death. (§ 12022.53, subds. (b), (c), (d) & (e)(1).)

Defendant admitted having suffered a strike prior, and he was sentenced to prison for 75

years to life. (See People v. Silva (Sept. 16, 2013, E055801) [nonpub. opn.] (Silva I).)

The gang enhancement and firearm enhancements were subsequently reversed. (Id. at

p. 2.) In 2019, defendant filed a petition for resentencing under former section 1170.95.2

(See People v. Silva (Oct. 1, 2020, E073150) [nonpub. opn.] (Silva II) at p. 3.) The trial

court denied the petition, finding defendant ineligible for relief. (Ibid.) He appealed, and

this court affirmed. (Id. at p. 10.)

       On or about February 15, 2022, defendant filed, in propria persona, a “Motion to

Rehear Motion to Vacate Conviction Under S.B. 775 Pursuant to P.C. § 1170.95 (a).”

On March 1, 2022, the court denied the motion, noting that defendant’s prior petition for

resentencing under former section 1170.95 was previously denied and affirmed on




       1   All further statutory references will be to the Penal Code unless otherwise noted.

       2  This provision was renumbered without substantive change to section 1172.6,
effective June 30, 2022. (See People v. Strong (2022) 13 Cal.5th 698, 708, fn. 2.) For
the sake of clarity and consistency with appellant’s brief, we will refer to the provision as
former 1170.95.
                                              2
appeal. It also noted that changes in former section 1170.95 did not affect the previous

ruling of the court.

       Defendant filed a timely notice of appeal, in propria persona. We affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND3

       “ ‘On April 4, 2003, defendant and his codefendant, both members and officers of

a local chapter of the Vagos motorcycle club, participated, along with seven other

members, in the beating of the victim, a club ‘hang-around,’ because the latter owed

money to one of the other members and had not returned a truck belonging to yet another.

Then, defendant drove the bound victim, along with the codefendant, in his truck out to

the desert where the victim was fatally shot.’ ” (Silva I, supra, at p. 2.)

       “A jury convicted defendant, Keith Silva, of first degree murder (Pen. Code,

§ 187, subd. (a)) and torture (§ 209), both of which were committed for the benefit of a

criminal street gang (§ 186.22, subd. (b)(1)(C)). In connection with the murder, the jury

further found that a principal had used a firearm, discharged a firearm[,] and discharged a

firearm causing death (§ 12022.53, subds. (b), (c), (d) & (e)(1)). In bifurcated

proceedings, defendant admitted having suffered a strike prior. He was sentenced to

prison for 75 years to life.” (Silva I, supra, at pp. 1-2, fn. omitted.) Defendant appealed,

and this court reversed the gang enhancement findings as to both offenses and the firearm

findings as to the murder. (Id. at p. 2.)




       3The background of the underlying facts and proceedings is taken, in part, from
our unpublished opinions in Silva I and Silva II.
                                              3
       “On April 15, 2019, after the passage of Senate Bill 1437, defendant filed a

petition for resentencing under [former] section 1170.95 in propria persona. He filed a

handwritten motion, claiming that the prosecutor failed to produce any factually relevant

testimony or forensic evidence at trial to show that he aided, abetted, counseled, or

participated in the killing or beating of the victim. He also filed a preprinted form and

checked boxes stating that a charging document had been filed against him, allowing the

prosecution to proceed under a felony-murder theory or the natural and probable

consequences doctrine; he was convicted of first or second degree murder under one of

those theories; he could not now be convicted of murder in light of changes to the law

made by Senate Bill 1437; he was not the actual killer, nor did he aid and abet the actual

killer with the intent to kill; and he was not a major participant in the felony and did not

act with reckless indifference to human life. He also checked a box stating, ‘I request that

this court appoint counsel for me during this re-sentencing process.’ ” (Silva II, supra, at

pp. 2-3.)

       “On June 17, 2019, the trial court summarily denied the petition without

appointing counsel or ordering briefing. The court’s order stated: ‘Petition[er] is not

eligible for relief under PC1170.95 because he failed to make a prima facie showing that

he falls within the provision of PC1170.95(C). The defendant was not convicted of

murder under a theory of felony murder or under a theory of natural and probable

consequences. There were no jury instructions for felony murder or natural probable

consequences. The defendant was convicted of aiding and abetting in the commission of

first degree murder with express malice.’ ” (Silva II, supra, at pp. 3-4.)

                                              4
       Defendant appealed the denial of his petition based on the failure to appoint

counsel. (Silva II, supra, at p. 1.) This court affirmed the denial. In doing so, we noted

that defendant was convicted of aiding and abetting in the commission of first degree

murder with express malice. We further noted that defendant did not dispute his

ineligibility for relief, but only contended the trial court was statutorily required to

appoint counsel pursuant to former section 1170.95, subdivision (c), once he alleged that

he satisfied the filing requirements for the petition. (Silva II, at pp. 6-7.)

       At the time Silva II was decided, the Supreme Court was considering when the

right to appointed counsel arose under former section 1170.95, subdivision (c). (People

v. Lewis (2020) 43 Cal.App.5th 1128, review granted Mar. 18, 2020, S260598.) Pending

further guidance from the Supreme Court, we agreed with the courts of appeal that

interpreted former section 1170.95 to permit a trial court to make an initial determination

of whether the petitioner may be entitled to relief without first appointing counsel. (Silva

II, supra, at p. 7.) We again noted it was undisputed that defendant was convicted of

murder without instruction or argument based on the felony-murder rule or the natural

and probable consequences doctrine. Thus, we concluded that he did not fall within the

provisions of former section 1170.95, and, accordingly, the appointment of counsel was

not required. (Silva II, at p. 9.)

       Defendant filed a petition for review, which the Supreme Court granted on

December 16, 2020, deferring its consideration pending the disposition of the issue in

People v. Lewis. (S265446.) On July 26, 2021, the Supreme Court issued its decision in

Lewis, holding that (1) “petitioners are entitled to the appointment of counsel upon the

                                               5
filing of a facially sufficient petition”; but (2) the Watson standard of prejudice governs

this deprivation of the right to counsel. (People v. Lewis (2021) 11 Cal.5th 952, 957-

958.)

        The Supreme Court dismissed review of defendant’s petition on January 5, 2022.

(S265446.) On January 14, 2022, this court issued the remittitur, stating that the opinion

in Silva II had become final.

        On or around February 15, 2022, defendant filed a “Motion to Rehear Motion to

Vacate Conviction Under S.B. 775 Pursuant to P.C. § 1170.95 (a)” (hereinafter, motion

to rehear the petition). He argued that the enactment of Senate Bill No. 775, which

became effective on January 1, 2022, made him eligible for relief under former section

1170.95. Specifically, he asserted that Senate Bill No. 775 amended the statutory

framework to encompass any “theory under which malice is imputed to a person based

solely on that person’s participation in a crime,” such that eligibility was no longer

limited to those defendants convicted on theories of “NPC murder” and “felony murder.”

He claimed the record would show the prosecution used “a gang theory” to impute malice

on him. Defendant also requested the appointment of counsel.

        On March 1, 2022, the trial court denied defendant’s motion to rehear his petition.

The minute order stated: “Appeal already has been dismissed. The Petition for

Resentencing pursuant to [former] PC1170.95 was denied previously and affirmed on

Appeal. Request for rehearing is denied. Changes in [former] PC1170.95 do not affect

the previous ruling of the Court.”

        Defendant filed a timely notice of appeal.

                                              6
                                       DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436, and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and two potential arguable issues: (1) whether the trial court erred by failing to

appoint counsel for defendant before summarily denying his motion, and whether that

error was prejudicial; and (2) whether amendments to former section 1170.95 made by

Senate Bill No. 775 (Stats. 2021, ch. 557, § 2) rendered him eligible for relief under

former section 1170.95. Counsel has also requested this court to undertake a review of

the entire record.

       While we understand that the appellate review procedures under People v. Wende,

supra, 25 Cal.3d 436 and Anders v. California, supra, 386 U.S. 738, in which we review

the record ourselves to determine whether there are any arguable issues, generally apply

“only to a defendant’s first appeal as of right” (People v. Thurman (2007) 157

Cal.App.4th 36, 45), we also recognize that we still retain discretion to conduct a

Wende/Anders review in the interests of justice. (See generally Conservatorship of Ben C.

(2007) 40 Cal.4th 529, 544, fn. 7 [“The court may, of course, find it appropriate to retain

the appeal.”]; see also People v. Flores (2020) 54 Cal.App.5th 266, 269 [when appointed

counsel files a Wende brief in an appeal from denial of a former section 1170.95 petition,

appellate court is not required to independently review the entire record, but can do so in

the interests of justice].) In this case, we exercise that discretion to conduct an

independent review of the record, where counsel has already undertaken to comply with

                                              7
Wende requirements, and defendant has been afforded an opportunity to file supplemental

briefing and has done so.

       Having undertaken an examination of the record, we find no arguable issues.

       However, defendant has filed a supplemental brief, and we are required to evaluate

his arguments and “issue a written opinion that disposes of the trial court’s order on the

merits.” (People v. Cole (2020) 52 Cal.App.5th 1023, 1040.) He filed a handwritten

brief, arguing that: (1) it was error for the trial court to summarily deny his motion to

rehear his petition without adjudicating it in light of Senate Bill No. 775 since his motion

showed the prosecutor “used a theory under which malice was imputed on [him] for his

participation in the crime”; (2) the lower court “never stated that [he] did not qualify

under the new law, but only stated that [he] has already filed a P.C. 1170.95 petition

which was under the old law . . .”; (3) he has a due process right for his petition to be

adjudicated in light of Senate Bill No. 775; and (4) the court erred in summarily denying

his motion to rehear without appointing counsel since he would have obtained a more

favorable result because appointed counsel would have had the chance to argue he was

entitled to file a new petition under former section 1170.95 in light of Senate Bill

No. 775.

       Contrary to defendant’s claim that he was entitled to relief pursuant to Senate Bill

No. 775 because he was convicted under a theory under which malice was imputed to

him based solely on his participation in the crime, the record shows he was convicted of

aiding and abetting in the commission of first degree murder with express malice. (Silva

II, supra, at pp. 3-4, 6.) Furthermore, the trial court correctly observed that defendant’s

                                              8
petition for resentencing was previously denied and was affirmed on appeal, and the

minute order reflects that in denying his request to rehear his petition, the court found the

“[c]hanges in [former section] 1170.95 do not affect the previous ruling of the Court.”

Accordingly, the court properly denied defendant’s motion to rehear the petition without

appointing counsel, and he would not have obtained a more favorable result had counsel

been appointed.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                FIELDS
                                                                                            J.


I concur:


McKINSTER
                  Acting P. J.




                                              9
[People v. Silva, E078727]

       RAPHAEL, J., Concurring.

       I join in affirming for the reasons offered in the last two paragraphs of the majority

opinion, which reject the arguments made by defendant and appellant Keith Allen Silva

that he was entitled to relief from his first degree murder conviction under Penal Code

section 1172.6, formerly denominated as section 1170.95. We properly hold that he was

not convicted on an imputed malice theory; rather, he was convicted of acting with

express malice in aiding and abetting the commission of first degree murder.

       But we should stop upon rejecting his arguments, and we should not also “conduct

an independent review of the record.” (Maj. opn., ante, at p. 7.) Under normal

procedures, courts do not independently search for meritorious issues beyond those

raised. (See Conservatorship of Ben C. (2007) 40 Cal.4th 529, 542, fn. 5; People v.

Serrano (2012) 211 Cal.App.4th 496, 503.) The majority “undertake[s] an examination

of the record,” and, not surprisingly in this situation, uncovers no meritorious issues to

help Silva. (Maj. opn., ante, at p. 8.)

       An “independent” hunt for issues that might aid Silva is not only outside normal

procedures, but it is unnecessary. Once we have rejected his arguments because he was

convicted on a theory that makes him ineligible for relief under the statute he relies on,

there is nothing more to search for.

                                                                RAPHAEL
                                                                                             J.




                                              1